DETAILED ACTION

	This Office action is in response to the Request for Continued Examination (RCE) and Amendment filed on 2 April 2021.  Claims 1 and 3-26 are pending in the application. Claims 1 and 19 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 April 2021 has been entered.
 
Claim Rejections - 35 USC § 112
With respect to claim 1-18 were rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b), in light of Applicant’s amendment 35 USC 112 rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al., US PG pub. 20150294973 A1, cited on the Information Disclosure Statement filed 1/4/2019, of record.
With respect to claim 19, 25 and 26, Cheng discloses a semiconductor device comprising:
a substrate (10, fig. 6) having a protrusion (40, fig. 3 and 6; see figure 6 below for clarification) on a top surface thereof; 
at least two fins (30, fig. 6) spaced apart from the substrate (10, fig. 6), wherein at least a pair of adjacent ones of the at least two fins (30, fig. 6) are arranged in a direction substantially parallel to a surface of the substrate (10, fig. 6), are spaced apart from each other, extend substantially parallel to each other, and are positioned on opposite sides with respect to the protrusion (the at least two fins 30 is on opposite sides with respect to the protrusion as shown in figure 6) and substantially mirror-symmetrical with each other with respect to the protrusion (40, fig. 6) of the substrate (10, fig. 6); an isolation layer (51 or 52, fig. 6) formed on the substrate (10, fig. 6) and exposing the respective fins (30, fig. 6); and a gate stack (50, fig. 6) formed on the isolation layer (51 or 52, fig. 6) to intersect the respective fins (30, fig. 6). 
With respect to claim 20, Cheng discloses wherein the isolation layer (51 or 52, fig. 6) has a top surface, a portion of which underlying the fins (30, fig. 6) abuts the fins (30, fig. 6), and remaining portions of which are at a level lower than a bottom surface of the fins (30, fig. 6). 
With respect to claim 21, Cheng discloses wherein the fin (fin 30 is a semiconductor material made material such as silicon, silicon have crystal face such as (111)(110)(100)) has sidewalls of a crystal face or a crystal face. 
With respect to claim 22, Cheng discloses wherein the substrate (10, fig. 6) has a protrusion (40, fig. 3 that the substrate 10 has a protrusion), and the pair of adjacent fins (30, fig. 6) are symmetrical with respect to a line which is substantially perpendicular to the surface of the substrate (10, fig. 6) and passes 
With respect to claim 23, Cheng discloses wherein the substrate (10, fig. 6) has a semiconductor layer (26, fig. 6) of the same material as that of the fin formed thereon, and the isolation layer (51 or 52, fig. 6) is formed on the semiconductor layer. 
With respect to claim 24, Cheng discloses wherein the substrate (10, fig. 6) has a transition semiconductor layer (20, fig. 5) formed thereon, and the semiconductor layer is formed on the transition semiconductor layer (20, fig. 5). 

Allowable Subject Matter
Claims 1and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a method of manufacturing a semiconductor device comprising the step of forming a fin-shaped structure on a substrate, wherein the fin-shaped structure longitudinally extends on the substrate in a first direction substantiallv parallel to a surface of the substrate; forming a supporting layer on the substrate having the fin-shaped structure formed thereon, and patterning the supporting layer into a supporting portion extending from the surface of the substrate to a surface of the fin-shaped structure and thus physically connecting the fin-shaped structure to the substrate; removing a portion of the fin-shaped structure close to the substrate to form a first semiconductor layer spaced apart from the substrate; growing a second semiconductor layer with the first semiconductor layer as a seed layer; etching the second semiconductor layer on a side of the first semiconductor layer away from the substrate to form, in the second semiconductor layer, an opening extending substantially in the first direction, to expose the first semiconductor layer on the side; etching the first semiconductor layer through the opening; and etching the second semiconductor layer on a side of the first semiconductor layer close to the substrate through the opening to form, in the second semiconductor layer, a further opening extending substantially in the first direction, resulting in a first portion of the second semiconductor layer extending substantially in the first direction and a second portion of the second semiconductor layer extending substantially in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive. Applicant has argued that Cheng et al., 20050294973, fails to teach “a substrate having a protrusion on a top surface thereof” and “a pair of adjacent ones of at least two fins are arranged... substantially mirror-symmetrical with respect to the protrusion of the substrate”.  However, the Examiner disagrees, since Cheng does teach these limitation. As shown below in figure 6 of Cheng, Cheng teaches a substrate 10 having a protrusion 40 on a top surface of the substrate 10 wherein the protrusion 40 is formed in between isolation layer 51 or 52, wherein the at least two fins 30 is arranged substantially mirror-symmetrical with respect to the protrusion 40 as shown in the figure below in figure 3 and figure 6 that the a pair of adjacent ones of at least two fins are arranged... substantially mirror-symmetrical with respect to the protrusion of the substrate. Therefore, Cheng does disclose these limitations. 


    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    580
    1177
    media_image2.png
    Greyscale
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822